ACCEPTED
                                                                        05-15-00187-CV
                                                              FIFTH COURT OF APPEALS
                                                                        DALLAS, TEXAS
                                                                  3/30/2015 10:38:53 AM
                                                                             LISA MATZ
                                                                                 CLERK

              NO. 05-15-00187-CV

                                                   FILED IN
    IN THE COURT OF APPEALS FOR THE 5th COURT OF APPEALS
                                         DALLAS, TEXAS
   FIFTH DISTRICT OF TEXAS AT EL PASO
                                            3/30/2015 10:38:53 AM
                                                   LISA MATZ
                                                     Clerk
             FIESTA MART, INC.,

              Defendant/Appellant,

                        v.

             MICHAEL DASVILA,

                Plaintiff/Appellee.


 On Appeal from Dallas County Court at Law No. 1
     Trial Court Cause No. CC-13-06510-A
          Hon. D’Metria Benson, Judge


   APPELLEE’S MOTION FOR SIXTY-DAY
EXTENSION OF APPELLATE BRIEF DEADLINE


                        MATTHEW R. SCOTT
                        Texas Bar No. 00794613
                        mscott@kendalllawgroup.com
                        JOE KENDALL
                        Texas Bar No. 11260700
                        jkendall@kendalllawgroup.com
                        KENDALL LAW GROUP LLP
                        3232 McKinney Avenue, Suite 700
                        Dallas, TX 75204
                        214-744-3000 / 214-744-3015 (Fax)
                        ATTORNEYS FOR
                        PLAINTIFF/APPELLEE
                                          I.

                           BASIS FOR THE MOTION
      Counsel for Appellee is, contemporaneous with this Motion, requesting

leave to withdraw as counsel of record. To ensure that Appellee has adequate time

to find new counsel, Appellee requests a sixty day extension of his appellate brief

deadline. This extension is not sought for purposes of delay.

                                         II.

                         CONCLUSION AND PRAYER
      Appellee respectfully requests that this Court grant his motion for a sixty-

day extension of his deadline to file his appellate brief, extend the time by which

Appellee must file his appellate brief to June 1, 2015, and requests the Court grant

him all legal or equitable relief this Court deems proper.




Motion to Extend Appellate Brief Deadline — Page 1
                                          Respectfully submitted,

                                           /s/ Matthew R. Scott
                                          MATTHEW R. SCOTT
                                          Texas Bar No. 00794613
                                          mscott@kendalllawgroup.com
                                          JOE KENDALL
                                          Texas Bar No. 11260700
                                          jkendall@kendalllawgroup.com
                                          KENDALL LAW GROUP LLP
                                          3232 McKinney Avenue, Suite 700
                                          Dallas, TX 75204
                                          214-744-3000 / 214-744-3015 (Facsimile)
                                          ATTORNEYS FOR
                                          PLAINTIFF/APPELLEE




Motion to Extend Appellate Brief Deadline — Page 2
                      CERTIFICATE OF CONFERENCE

      I certify that I conferred with Mike Abcarian, counsel for
Defendant/Appellant, regarding the merits of this Motion and Defendant/Appellant
does oppose.


                                          /s/ Matthew R. Scott
                                          MATTHEW R. SCOTT




Motion to Extend Appellate Brief Deadline — Page 3
                         CERTIFICATE OF SERVICE

      I certify that a copy of this document was forwarded to all counsel of record
through TexFile as of the date file stamped thereon.


                                          /s/ Matthew R. Scott
                                          MATTHEW R. SCOTT




Motion to Extend Appellate Brief Deadline — Page 4